Citation Nr: 9904233	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a left knee medial meniscectomy, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1951 to 
July 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) June 1994 rating decision 
which denied an increased evaluation for a post-operative 
residuals of a left knee medial meniscectomy, rated 20 
percent disabling; and claims for service connection for a 
right knee and back disability secondary to service-connected 
post-operative residuals of a left knee meniscectomy.  

In June 1996, the RO granted service connection for the 
veteran's right knee disability secondary to his service-
connected left knee disability, and assigned it a 10 percent 
disability evaluation.  

This case was previously before the Board in June 1997 at 
which time it was remanded for further development of the 
evidence, to include a VA medical examination.

By September 1998 rating decision, the RO granted service 
connection for the veteran's back disability secondary to his 
service-connected left knee disability, and assigned it a 20 
percent disability evaluation.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology associated with 
his service-connected left knee disability requires him to 
use a knee brace, and has made it difficult for him to walk, 
bend, drive and assist with household chores.  Thus, he 
maintains that this symptomatology is more disabling than a 
20 percent disability evaluation reflects, and warrants an 
increased evaluation.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 30 
percent evaluation for post-operative residuals of a left 
knee medial meniscectomy.


FINDING OF FACT

The veteran's post-operative residuals of a left knee medial 
meniscectomy are severe in nature, as they are productive of 
arthritic changes, continuing pain and swelling, walking 
difficulties, and a loss of endurance which forces him to 
wear a knee brace.


CONCLUSION OF LAW

The criteria for an assignment of a 30 percent evaluation for 
post-operative residuals of a left knee medial meniscectomy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.40, 4.41, 4,42, 
4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261 and 5262 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for his 
service-connected  post-operative residuals of a left knee 
medial meniscectomy is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), in that it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of the post-operative residuals of his left knee 
medial meniscectomy (within the competence of a lay party to 
report) is sufficient to conclude that his claim is well 
grounded.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the VA 
duty to assist the veteran has been satisfied in this case.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The U.S. Court of Veterans Appeals (Court) has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, the Court more recently explained 
that when a diagnostic code is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The RO has rated the veteran's service-connected post-
operative residuals of left knee medial meniscectomy under 
Diagnostic Codes 5257, 5258, 5259, 5260 and 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate subluxation or moderate instability of a knee.  
A 30 percent rating is warranted for severe recurrent 
subluxation or severe lateral instability.  This is the 
maximum schedular evaluation permitted under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

Under Diagnostic Code 5259, the symptomatic removal of 
semilunar cartilage will warrant a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).

Diagnostic Code 5260 provides that a 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a 20 percent rating is warranted 
when extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted when extension is limited to 20 
degrees.  When extension is limited to 30 degrees, a rating 
of 40 percent is warranted.  When extension is limited to 45 
degrees, a rating of 50 percent is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).

The veteran's post-operative residuals of a left knee medial 
meniscectomy may also be rated under Diagnostic Codes 5003, 
5256 and 5262.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When the ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis in flexion between 20 and 45 degrees, a rating of 
50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1998).

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with moderate knee or ankle 
disability warrants a 20 percent rating, and a marked knee or 
ankle disability warrants a 30 percent evaluation.  A 40 
percent evaluation is warranted for nonunion of the tibia and 
fibula when there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998)

As noted earlier, by June 1994 rating decision, the RO denied 
an increased evaluation for the veteran's post-operative 
residuals of a left knee medial meniscectomy, which had been 
assigned a 20 percent rating.  The RO based this rating 
determination on an outpatient treatment record, dated in 
September 1991, from the from the West Los Angeles VA Medical 
Center (MC); outpatient treatment records, dated in October 
to December 1993, from the Sepulveda VAMC; and a VA medical 
examination report, dated in March 1994.

Outpatient treatment records, dated in September 1992 to June 
1997, from the Sepulveda VAMC, show that the veteran was 
treated for left knee pain on numerous occasions during this 
period.  A September 1992 record shows that he required the 
use of an elastic knee brace for his left knee, and that his 
left knee exhibited ligament instability and degenerative 
joint disease.  Diagnoses of early ligament laxity, probable 
osteoarthritis and status post medial meniscectomy of the 
left knee were rendered.  In May 1993, a physical examination 
of the veteran's left knee revealed that it had a full range 
of motion.  It was noted that there was no evidence of 
swelling or deformity.  A July 1994 record shows that his 
left knee exhibited mild effusion.  X-ray examination 
revealed mild degenerative joint disease.  He was diagnosed 
as having left knee pain caused by either a meniscal fragment 
tear or the post-operative residuals of his left knee medial 
meniscectomy.  In January 1996, the diagnosis was 
osteoarthritis of the left knee, controlled with Tylenol.

Outpatient treatment records, dated in February to March 
1995, from the West Los Angeles VAMC, do not show that the 
veteran was treated for any symptoms associated with the 
post-operative residuals of his left knee medial 
meniscectomy.

At his May 1996 hearing, the veteran testified that the 
severity of his left knee pain had increased.  He reported 
that he wore a brace on his left knee, and that he was taking 
Tylenol and Motrin for his left knee pain.  He indicated that 
his left knee gave out whenever he was not wearing his knee 
brace, and that it occasionally gave out when he was wearing 
the knee brace.  He reported that his left knee pain had 
rendered him unable to lift objects, bend over or complete 
household chores.  He indicated that he experienced swelling 
in his left knee, and that this had rendered him unable to 
walk for more than 3 blocks or drive long distances.  He 
reported he used a cane and limping ever since the surgery on 
his left knee in 1954.

At his hearing before the undersigned in March 1997, the 
veteran testified that he wore a metal brace on his left 
knee, and that he used a cane.  He reported that his left 
knee frequently gave out, and that it was difficult to walk 
and negotiate stairs.  He indicated that he experienced 
swelling in his left knee, and that he was taking Tylenol and 
Motrin for his left knee pain.  He stated that doctors had 
advised him that he would eventually need to have his left 
knee replaced.  He indicated that left knee pain had made it 
difficult for him to sleep, and had rendered him unable to 
complete household chores.  He reported that left knee 
instability caused him to fall on a number of occasions, and 
that long drives caused him to experience a tingling 
sensation in his left knee.  He reported that the pain in his 
left knee had restricted his daily activities, and that, in 
1978, he retired from police employment, in part, due to 
symptomatology associated with his service-connected left 
knee disability.

Pursuant to the Board's June 1997 remand, on VA medical 
examination in July 1998, the veteran reported that he 
experienced pain and locking in his left knee.  He indicated 
that weight bearing aggravated his left knee pain, and that 
he was taking Tylenol and Motrin for his left knee pain.  It 
was noted that, although the veteran brought a cane to the 
examination, he was able to walk with a moderate limp which 
favored the left lower extremity.  It was further noted that 
he had difficulty with heel and toe walking.  Examination of 
the left knee revealed joint tenderness, but no evidence of 
swelling or effusion.  Range of motion testing revealed full 
extension to 120 degrees, and the patella compression test 
was positive.  Mild crepitation was noted, and the anterior 
and posterior cruciate ligaments did not exhibit any laxity.  
There was no popliteal cyst, and a scar was present over the 
anteromedial aspect of the left knee.  There was weakness of 
the left quadriceps muscle which was 5/5.  The other muscles 
were 5/5.  It was noted that previous X-ray examination of 
the veteran's left knee had shown significant degenerative 
changes.  Regarding his functional capabilities, the examiner 
reported the veteran was able to sit from 2 to 4 hours in an 
8 hour work day with normal breaks, and that he was able to 
stand and walk for up to 2 hours with normal breaks.  It was 
further reported that he was occasionally able lift objects 
which weighed 10 pounds, and that he was frequently able to 
lift objects which weighed less than 10 pounds.  The 
diagnosis was left knee osteoarthritis.

On the basis of the foregoing evidence, the Board is of the 
opinion that a 30 percent evaluation is warranted for 
veteran's post-operative residuals of a left knee medial 
meniscectomy under Diagnostic Code 5257.  VA outpatient 
treatment records reveal degenerative arthritic changes in 
the veteran's left knee and continuing complaints of left 
knee pain and swelling.  In addition, the veteran testified 
that pain and swelling in his left knee had made it difficult 
for him to walk and drive.  He also stated that required the 
use of a knee brace, and that he was unable to fully lift 
objects, bend or assist with routine household chores.  He 
further testified that his service-connected left knee 
disability had caused him to fall on a number of occasions.  
Moreover, while the most recent VA examination report does 
not show that his left knee has a severe limitation of 
motion, it does show that he has osteoarthritis, continuing 
difficulty with walking and maneuvering, and that his left 
knee is weak and exhibits joint line tenderness.  Thus, the 
evidence shows that the symptomatology associated with the 
veteran's service-connected post-operative residuals of a 
left knee medial meniscectomy are appropriately characterized 
as severe in nature.  As such, the evidence reflects that 
this symptomatology is commensurate with a 30 percent 
evaluation under Diagnostic Code 5257.

It is noted that an evaluation in excess of 30 percent is not 
possible under Diagnostic Codes 5258 and 5259, as 20 percent 
is the maximum evaluation available under Diagnostic Code 
5258, and 10 percent is the maximum evaluation available 
under Diagnostic Code 5259.

An evaluation in excess of 30 percent is also not possible 
under Diagnostic Code 5260 as 30 percent is the maximum 
evaluation available under this code.  In addition, the range 
of motion of the veteran's left knee has not been shown to be 
limited to at least 30 degrees of extension, which is the 
basis of an evaluation in excess of 30 percent under 
Diagnostic Code 5261.

It is observed that an evaluation in excess of 30 percent 
under Diagnostic Code 5003 is not warranted as the veteran's 
left knee had a range of motion 0 to 120 degrees at the time 
of his most recent VA examination.  In addition, as there 
have been no reports of findings of bony fixation or 
ankylosis of the veteran's left knee, Diagnostic Code 5256 is 
not applicable to this case.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's service connected post-operative residuals 
of a left knee medial meniscectomy under Diagnostic Code 
5262.  An increased evaluation under this code requires the 
evidence to show nonunion or malunion of the tibia and fibula 
when there is loss of motion requiring a brace.  While the 
evidence does show that the veteran requires the use of a 
left knee brace, it presents no reports or findings of 
nonunion or malunion of his tibia and fibula.  Thus, an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5262.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent based on his complaints 
of pain and functional limitation.  However, the 30 percent 
evaluation currently assigned under Diagnostic Code 5257 
specifically encompasses dysfunction due to pain or 
functional limitation due to instability.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to this case.  Johnson, 9 Vet. App. at 7; Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.  In addition, in an exceptional or unusual case, where 
the schedular evaluations are found to be inadequate, the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(1998).  However, the evidence of record before the Board 
does not show such "unusual circumstances" that would 
preclude the use of the regular rating schedule.  Moreover, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional 
disability picture.  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

While the veteran has been advised that he may eventually 
need a total left knee replacement, it is important to 
understand that the rating assigned relates only to his 
current disability, rather than potential disability.  If, in 
the future, there is an increase in the severity of the 
veteran's post-operative residuals of a left knee arthrotomy 
and medial meniscectomy, then it would be appropriate for him 
to initiate another claim for a higher schedular disability 
evaluation under the applicable VA rating criteria.  
38 C.F.R. Part 4.  As the evidence shows that the 
symptomatology associated with the veteran's service-
connected post-operative residuals of a left knee medial 
meniscectomy are characterized as severe in nature and 
commensurate with the 30 percent evaluation currently 
assigned under Diagnostic Code 5257, an increased rating is 
not now shown to be warranted.


ORDER

An increased rating for post-operative residuals of a left 
knee medial meniscectomy is granted to 30 percent, subject to 
the law and regulations governing the payment of monetary 
awards.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

- 11 -


